Foster, J.
An appeal was taken from the decision of the county commissioners of Androscoggin county, a committee appointed, and upon the coming in of their l’eport objections were seasonably filed against its acceptance. The presiding justice overruled the objections, ordered the acceptance of the report, and that the judgment be certified to the county commissioners.
The case comes before this court on exceptions.
The only question involved is in regard to the description of the way named in the petition to the county commissioners. The claim set up in defence is, that the petition upon which the proceedings were had is uncertain and indefinite, and does not describe a way as required by R. S., c. 18, § 1.
This contention relates to no other part of the petition than the description of the southern terminus of the way, which is designated, in the language of the petition, at "some point to be determined by your honors, on some one of the ways or roads near 'Perryville’ or 'Fossville,’ so called, in Auburn, by which the travel may reach the county buildings aforesaid.”
While the petition cannot be recommended as a model, and *45evidently was not drawn by a professional hand, yet we think that the objections to it cannot be sustained.
From the statement of facts in the bill of exceptions it appears that "Porryville ” and " Fossville” are local names applied to certain of the more thickly inhabited portions of the city of Auburu, and within the limits of these places are live or six streets leading in the direction of the county buildings. These places are separated only by a small ravine or valley. The streets are but a short distance apart, any one of which can be entered by the proposed road, and by any one of which " the travel may reach Ihe county buildings” directly.
The statute prescribes what is necessary to ‘confer jurisdiction upon the county commissioners. Among other things, not material in the decision of this case, it requires a "petition describing a way.” The statute, however, does not designate what description of the proposed way is to be set out in the petition ; but undoubtedly it should bo such as to describe the way with reasonable definiteness. " Hence it has been the practice in such cases to state at least the termini of the proposed way with reasonable and approximate definiteness.” Hayford v. Co. Comm’rs, 78 Maine, 156.
Reasonable certainty, as well as a substantial compliance with the statute, is what is required in proceedings of this character; but technical exactness and precision cannot be expected and has never been required. Windham v. Co. Comm’rs, 26 Maine, 406; Raymond v. Co. Comm’rs, 63 Maine, 112-15; Hayford v. Co. Comm’rs, 78 Maine, 156. And though in laying out the way the commissioners are not required to follow minutely the line indicated in the petition, a substantial compliance therewith being all that is demanded, ( Wayne v. Co. Comm'rs, 37 Maine, 558) yet in regard to the termini of the way thus laid out, they must necessarily be more precise and designate them exactly by monuments. Cushing v. Gay, 23 Maine, 12.
Nor does it furnish any valid objection to the proceedings that the petition describes alternative places for the location. Sumner v. Co. Comm’rs, 37 Maine, 112; Raymond v. Co. Comm’rs, 63 Maine, 112.
*46In this last case the petition described alternative places for the proposed way, with different termini for each, described with what may be regarded as reasonable and approximate definiteness, though not with that technical precision and exactness which might be requisite in conveyancing, or in laying out the way by the commissioners. Nor have the courts in the decided cases demanded such technical accuracy.
The same ' may be said of the petition in Sumner v. Co. Oomm’rs, supra, except that there the petition set out alternative places for the commencement of the proposed route. The same objection was raised in that case as in this, but the court sustained the proceedings. " It does not appear in this case,” says Shepley, C. J., "that the description was so defective that a person would find it difficult to determine what was designed to be accomplished.”
In the case now before us the southern ter minus of the proposed way was to be in one of the roads near " Perryville ” or "Fossville,” by which the travel may reach the county buildings.
This was but an alternative designation of the place where the proposed route was to terminate, leaving it in the discretion of the commissioners to say into which one of the roads near these places the way was to enter. The general terminus was the city of Auburn, as an examination of the petition shows, and within which were the particular localities of "Perryville” and " Fossville,” lying side by side of each other.
If there had been but two roads — one near " Perryville ” and the other near " Fossville ” — would not the petition be considered as describing reasonably and approximately the alternative places of ending? As much so, certainly, as in other cases, ( Windham v. Co. Comm’rs, 26 Maine, 406 ; Wayne v. Co. Comm’rs, 37 Maine, 559 ; Raymond v. Co. Comm'rs, 63 Maine, 113) where the court has sustained proceedings of this nature. And in the recent case of Hayford v. Co. Comm’rs, supra, where the proceedings were not upheld on account of the vagueness and indefiniteness of the description, the court saj^, " We do not mean to be understood as holding that the petition for every short piece of new road must necessarily contain a statement of its termini, *47in totidem verbis, for they may be so otherwise described by their connections with the roads already made, that they cannot fail to be understood by interested persons owning land and residing along their routes.”
The description was there held to be too vague and indefinite to answer the requirement of the statute, for " no one could tell within ten miles the place where 'the most direct and feasible route to Fort Kent ’ would terminate, nor how long the route ■would be.”
This case is manifestly unlike that, or the case of Pembroke v. Co. Comm'rs, 12 Cush. 351, where the terminus might be at any place within a distance of four miles.

Exceptions overruled.

Peters, C. J., Walton, Virgin, Libbey and Haskell, JJ., concurred.